No. 99-10827
                                    -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT

                               No. 99-10827
                             Summary Calendar


ROBERT V. DETOUR, a citizen of California, on behalf of himself
 and as Co-Administrator of the Claude D. Smith Joint Venture;
 CLAUDE D. SMITH, a citizen of California, on behalf of himself
  and as Co-Administrator of the Claude D. Smith Joint Venture,

                                               Plaintiffs-Appellants,

                                   versus

                   LEONARD D. MILLER, Etc.; ET AL.,

                                               Defendants,

            CHARLES A. ROBERTS, a citizen of California;
             BEL-AIR TRUST, a California business trust,

                                               Defendants-Appellees.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:98-CV-427-A
                       --------------------
                           July 5, 2000
Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

           Robert V. Detour and Claude D. Smith appeal the granting

of summary judgment in favor of the defendants-appellees.                They

aver that the district court erred in disregarding the affidavits

offered in support of their opposition to the motion for summary

judgment and erred in failing to consider other evidence in the

record.   Appellants also contend that the district court erred in

granting the motion for summary judgment.


     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 99-10827
                                -2-

          The district court did not err in refusing to consider

the affidavit evidence.   See Fed. R. Civ. P. 56(e).    Nor did the

district court err in failing to consider other evidence in the

record which was not presented to the court in conjunction with the

opposition to the motion for summary judgment.     Rule 56 does not

impose upon the district court a duty to sift through the record in

search of evidence to support a party’s opposition to summary

judgment, especially if the nonmoving party was well aware of the

existence of such evidence.   Skotak v. Tenneco Resins, Inc., 953

F.2d 909, 916 n.7 & n.8 (5th Cir. 1992).

          We have reviewed the briefs and the record. The district

court did not err in granting summary judgment for the defendants-

appellees because, as the record stands, there was no genuine issue

as to any material fact, and the defendants-appellees were entitled

to judgment as a matter of law.   Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986).

          AFFIRMED.